Per curiam.
This disciplinary matter is before the Court on Respondent Suanne D. Steinman’s second Petition for Voluntary Discipline, in which she admits violating Standard 4 (lawyer shall not engage in professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation) of Bar Rule 4-102 (d), and which she filed pursuant to Bar Rule 4-227 (c) after the issuance of a Formal Complaint and after the Court rejected her first petition on the basis that the proposed discipline of a six-month suspension was inadequate in light of the seriousness of the admitted violation, see S00Y0925 (May 30, 2000). Although a violation of Standard 4 is punishable by disbarment, Steinman now seeks the imposition of a two-year suspension *774from the practice of law as the appropriate discipline in her case. She has waived all rights to any hearing and procedural notifications, rejections and exceptions provided by Part IV of the Bar Rules. The special master recommends that the Court accept Steinman’s revised petition as does the State Bar, which states that it believes that the Bar and the public would be best served by such acceptance. Wé agree with the special master and the State Bar.
Decided September 11, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Steinman, who was admitted to the State Bar of Georgia in 1978, but holds an Inactive Member classification, admits that she testified under oath as a witness in a case before the United States District Court for the Southern District of New York that she was admitted to practice before the United States District Court for the Southern District of Georgia when she was not. Based on our review of the record, we agree with the special master that Steinman’s revised petition should be accepted as the proposed discipline appears reasonably suited to the offense admitted in light of Steinman’s continuing medical problems, which predate the incident giving rise to the Formal Complaint filed against her. Accordingly, Respondent Suanne D. Steinman is suspended from the practice of law in this State for a period of two years from the date of this opinion. She is reminded of her duties under Bar Rule 4-219 (c).

Two-year suspension from the date of this opinion.


All the Justices concur.